 In the Matter of THECUDAHYPACKING COMPANYandPACKINGHOUSEWORKERS ORGANIZING CODIMITTEE,LOCAL 55A,AFFILIATED WITH THEC. I.O.Case No. R-3566.-Decided April 3,1942Jurisdiction:meat packing industryInvestigation and'Certification of Representatives:existence of question : refusalto accord petitioner recognition ; election necessary.Unit Appropriatefor CollectiveBargaining:office and clerical employees withspecified inclusion and exclusion ; assistant department superintendents anddepartment headexcludedwhere no distinction appeared between them andsimilar employees whom parties had agreed to exclude.Mr. John D. Clancy, Jr.,of Chicago, Ill.,Mr. Lawrence B. Rosenberg,of St. Paul, Minn., andMr. P. H. Mott,of South St. Paul, Minn., for theCompany.Mr. Herbert J. Vogt,of Chicago, Ill., andMr. B. W. Roebuck,ofSouth St. Paul, Minn., for the Packinghouse Workers.Mr. Ralph Holbert,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 25, 1941, Packinghouse Workers Organizing Committee,Local 55A, affiliated with the C. I. 0., herein called the PackinghouseWorkers, filed with the Regional Director for the Eighteenth Region(Minneapolis, Minnesota) a petition alleging.that a question affectingcommerce had arisen concerning the representation of employees of TheCudahy Packing Company, Newport, Minnesota, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On February 7, 1942, theNational Labor Relations Board, herein called the Board, acting pursu-ant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On February 12, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the40 N. L. R B., No. 24.1681 THE CUDAHY- PACKING COMPANY169PackinghouseWorkers.Pursuant to- notice,. a hearing was held+ onFebruary. 20; 1942, at Minneapolis, Minnesota, before Guy Farmer, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany, and the Packinghouse Workers were represented by counseland; participated in the hearing.Full opportunity to be heard,. toexamine and cross-examine witnesses,, and, to introduce, evidence bear-ing on the issues was afforded all parties. - During the course of the,hearing the Trial Examiner made several, rulings on motions 'and onobjections to the admission of evidence.rulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The, rulings are, hereby affirmed.After the close of thehearing the, Company filed a brief'which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS,OF FACTI'.THE'BUSINESS-OF-THE COMPANY'The 'Cudahy Packing Company, a Maine, corporation, having itsprincipal executive offices at Chicago, Illinois, is chiefly engaged inthe purchase and slaughter of livestock and the processing and the'marketing of the products therefrom.The Company operates plantslocated in various States of the United States and in Ontario, Canada.Of its gross annual sales amounting to approximately $200,000,000,-$25,000,000 to $30,000,000 are attributable to its slaughtering and meat-packing plant located in Newport, Minnesota, the plant involved in thisproceeding.A substantial portion of the livestock slaughtered at theNewport plant originates outside the State of Minnesota, and isshipped from States other than the State of Minnesota by rail anddirect to the Newport plant.Approximately 75 percent of the prod-ucts of the Newport plant is shipped by the Company to points out-side the State of Minnesota.II.THE ORGANIZATION INVOLVEDPackinghouse Workers Organizing Committee, Local' 55A, affiliatedwith the C. I. 0., is a labor organization admitting to membershipemployees of the Company.IIII, THE QUESTION CONCERNING REPRESENTATIONOn or about September 9, 1941, the Packinghouse Workers asked'theCompany for recognition as the sole collective bargaining, agent of theoffice and clerical employees of the Company at its Newport, Minne-sota, plant. 'In the conferences that followed this request, the,Com-pany questioned the assertion by Packinghouse Workers that it repre- 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented a majority of the employees involved.The Company furtherdisagreed with the Packinghouse Workers as to the scope of the appro-priate unit.-From a report prepared by the Regional Director and introducedinto evidence, it appears that the Packinghouse Workers represents asubstantial number of employees in the unit hereinafter found to beappropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section' I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.'V.THE APPROPRIATE UNITThe Packinghouse Workers and the Company agree that the bar-gaining unit should comprise all office and clerical employees andsalaried plant clerks, including employees of the timekeeping, book-keeping and tabulation, accounts payable, transportation, credit; order,and loss and gain departments, the direct livestock office, and thesales, invoice, beef and provision desks; stenographers (including thecredit manager's stenographer, but not those of the general manager,the plant superintendent, or the office manager) ; comptometer, dittomachine, telegraph, and telephone operators; the yardmaster; live-stock clerks (including one in South St. Paul) ; employment office andclaim clerks; plant clerks on office pay roll; messengers; mail boys;and the office janitor. The parties agree that the following should beexcluded from the unit : executives, department superintendents, plantforemen, and office supervisory employees; the general manager, theplant superintendent, and the office manager, and their stenographers;the managers of the beef and provision desks and of the transportationand credit departments; the assistant manager of the beef desk, assist-ant office'manager, and assistant sales manager; draftsmen, watchmen,1The Regional Directoi's statement shows that the Packinghouse workers submitted 64authorization cardsForty of the authorization cards were dated in July 1941; 9 inAugust 1941; and 15 in September 1941The Regional Director reports that all of thesignatures affixed to the authorization cards appear to be genuine,original signatures.Forty-taco of the signatures are the names of persons appearing on the Company's pay roll,which contains 95 names THE CUDAHY PACKING COMPANY171salesmen, cafeteria employees, time-study men, supply clerk- (workingin plant), the car route men, livestock buyers, and persons employedon special construction projects; employees for whom Local 55 of thesame international organization has been certified by. the Board- asexclusive bargaining agent.; 2 engineers, firemen, and helpers, for whomLocal.55 has been recognized as exclusive bargaining agent by theCompany; and 14 of 24 employees designated as assistant depart:ment superintendents.,The parties disagree in two particulars.The Company desires theexclusion of all assistant department superintendents, whereas thePackinghouseWorkers contends that the duties of 10 of the 24 aresuch that they should be included.Further, the Company would ex-clude, and the Packinghouse Workers would include six departmentheads, i. e., the heads of timekeeping, accounts payable, invoicing, book-keeping, plant clerks, and direct livestock.As to the 10 assistant department superintendents in dispute, thePackinghouse Workers contends that they are only "nominal" assist-ant department superintendents, and that their work is principallyclerical and not supervisory.It appears, however, that all 10 mayrecommend hire and discharge, may, in the absence of superiors, dis-charge, and may delegate work, give orders, enforce discipline, andrecommend promotions.The Company makes no distinction betweenthem and other assistant department superintendents. Inasmuch asthe record insufficiently differentiates the duties of these men from the,others, identically classified, whom the parties have agreed to exclude,we shall exclude them from the unit.As to the six department heads, similarly, the Packinghouse Workersrequests their inclusion upon the ground that they are clerical em-ployees without substantial supervisory authority. It appears, how-ever, that all six may recommend hire and discharge, may delegatework, give orders, and enforce discipline.Each has at least five menunder him.Here, too, the duties of the employees in dispute are in-sufficiently differentiated from those of employees with similar titleswhom the parties have agreed to exclude.3We are of the opinionthat they should be excluded.We find that all office and clerical employees and salaried plantclerks of the Company, including employees of the timekeeping, book-keeping and tabulation, accounts payable, transportation, credit, or-der, and loss and gain departments, the direct livestock office, and2 Production and maintenance employees, including employees receiving salaries and thesanitation gang.SeeMatter of The Cudahy Packing CompanyandLocal 55, United Pack-inghouseWorkersof America, of Packinghouse Workers Organizing Committee, C I. 0.,32 N. L. R. B. 72.2 E g, managers of the beef and provision desks and of the transportation and creditdepartmentsThe disputed employees appear clearly to fall within the categoricalexclusionof, "office supervisory employees." 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe.sales, invoice, beef and provision desks; stenographers (includingthe credit manager's stenographer, but not those of the general man-ager, the plant, superintendent, or the office manager) ; comptometer;dittomachine, telegraph, and, telephone operators; the yardmaster;livestock clerks (including one in South St. Paul) ; employment officeand claim clerks; plant clerks on office pay roll; messengers; mailboys; and the office janitor, but excluding executives, department su-perintendents, plant foremen, and office supervisory employees; thegeneral manager, the plant superintendent, and the office manager,and their stenographers; the managers of the beef and provision desksand of the transportation and credit departments; the assistant man-ager of the beef desk, assistant- office- manager, and assistant sales man-ager; draftsmen, watchmen, salesmen, cafeteria employees, time-sCudy,men, supply clerk (working- in plant), the car route man, livestockbuyers, and persons employed on special construction projects; em-ployees for whom Local 55 of the same international' organizationhas been certified by the Board as exclusive bargaining agent; engi-neers, firemen, and helpers for whom Local 55 has been recognized asexclusive bargaining agent by the Company; all assistant departmentsuperintendents, and' the heads of timekeeping, accounts payable, in-voicing, bookkeeping, plant clerks, and, direct livestock, constitute aunit appropriate for the purposes of collective bargaining, and thatsaid- unit will insure to the employees of the Company the full benefit.of their right to self-organization and' to collective bargaining andotherwise will effectuate the polices of` the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The partiesstipulated that eligibility to vote in an election should be determinedby reference to the Company's pay roll of February 15, 1942.Weshall direct that all the employees in the appropriate unit who wereemployed by the Company on February 15, 1942, subject to the limi-tations and additions set forth in the Direction, shall be eligible tovote.Upon the basis of the above findings of fact and upon the, entirerecord+in'the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Cudahy Packing Company, Newport,Minnesota, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act. THE CUDAHY PACKING COMPANY2.All office and clerical employees and salaried,plant iclerks of ,theCompany, including employees of the 'timekeeping, bookkeeping .andtabulation, accounts payable, .transportation, credit, order, and lossand gain departments, the direct livestock office, and ,the sales, invoice,beef and provision desks; steiographers (including the credit man-ger's stenographer, but not those of the general manager, the plantsuperintendent, or the office manager),; comptometer, ditto machine,telegraph, and telephone operators; ,the yardmaster.; -livestock clerksplant.clerks on office pay roll; messengers; mail boys, 'and the officejanitor, but 'excluding executives, department superintendents, plantforemen, and office supervisory; employees ; the general manager, theplant superintendent, and the office manager, arid their stenographers;the managers of the beef and provision.desks and of the transporta-tion and credit departments; the assistant manager of the beef desk,assistant office manager, and assistant sales manager; draftsmen,watchmen, salesman, cafeteria employees, time-study men, supplyclerk (working in plant), the car route man, livestock buyers, andpersons employed on special construction projects; -employees forfied 'by the Board as exclusive bargaining agent; engineers, firemen,and helpers, for whom Local 55 -has -been recognized as -exclusive bar-gaining agent by the Company; all assistant department superintend-ents, and the heads of timekeeping, accounts payable, invoicing,bookkeeping, plant clerks, and direct livestock, constitute a unit ap-propriate for the purposes of collective bargaining, within,the mean-ing of. Section-9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Cudahy Packing Company, Newport, Minnesota,' an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the EighteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all office and clerical employees and salaried plant clerksof the Company whose names appear on the pay roll of February 15, i174DECISIONSOF, NATIONALLABOR RELATIONS BOARD1942, including employees of the timekeeping, bookkeeping and tabu-lation, accounts payable, transportation, credit, order, and loss andgain departments, the direct livestock office, and the sales, invoice, beefand provision desks; stenographers (including the credit manager'sstenographer, but not those of the general manager, the plant superin-tendent, or the office manager) ; comptometer, ditto machine, telegraph,and telephone operators; the yardmaster; livestock clerks (includingone in South, St. Paul) ; employment office and claim clerks; plantclerks,on office pay roll; messengers; mail boys, and the office janitor,and employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding executives,department superintendents, plant foremen, and office supervisoryemployees; the general manager, the plant superintendent, and theoffice manager, and their stenographers; the managers of the beef andprovision desks and of the transportation and credit departments;the assistant manager of the beef desk, assistant office manager, and-assistant salesmanager; draftsmen, watchmen, salesmen, cafeteriaemployees, time-study men, supply clerk (working in plant), the carroute man, livestock buyers, and persons employed on special con-struction projects; employees for whom Local 55 of the same inter-national organization has been certified by the Board as exclusive bar-gaining agent; engineers, firemen, and helpers, for whom Local 55has been recognized as exclusive bargaining agent by the Company, allassistant department superintendents, the heads of timekeeping, ac-counts payable, invoicing, bookkeeping, plant clerks, and direct live-stock, and those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byPackinghouse Workers Organizing Committee, Local 55A, affiliatedwith the C. 1. 0., for the purposes of collective-bargaining.4